Berdon, J.,
dissenting. I agree that if this case were simply one in which the plaintiffs had sought only a declaratory judgment, this court could dispose of it in a one page per curiam decision because the plaintiffs failed to give notice to all interested parties pursuant to Practice Book § 390 (d).1 The failure of interested parties to have notice of such litigation, of course, deprives this court of subject matter jurisdiction to rule on that form of relief. In this case, however, the plaintiffs did not seek only declaratory relief. Rather, the plaintiffs sought primarily injunctive relief, and this court should recognize that fact and issue a ruling on the substantive merits of the plaintiffs’ case.
The plaintiffs brought this action to enforce restrictive covenants in their property deeds and to prevent the resubdivision of the original subdivision. In their original seven paragraph prayer for relief, dated July 18, 1990, the plaintiffs asked the court for three different temporary and permanent injunctions, monetary damages, punitive damages and attorney’s fees. During the next thirteen months, the plaintiffs amended their complaint three times. Only in the final *38amended complaint, dated August 12, 1991, did the plaintiffs amend their prayer for relief to add a request for a declaratory judgment.2
This court has considered the availability of both injunctions and declaratory judgments as a means of enforcing restrictive covenants in a deed. We have recognized that a trial court may issue an injunction in order to enforce such restrictions. Manley v. Pfeiffer, 176 Conn. 540, 544, 409 A.2d 1009 (1979); Hartford Electric Light Co. v. Levitz, 173 Conn. 15, 22, 376 A.2d 381 (1977). Similarly, we have held that a trial court may grant a declaratory judgment to determine the validity of these restrictions; Fidelity Title & Trust Co. v. Lomas & Nettleton Co., 125 Conn. 373, 375, 5 A.2d 700 (1925); provided, however, that the party seeking the declaratory judgment has complied with the Prac*39tice Book requirements for obtaining it,3 including joining as parties or providing notice of the litigation to all interested persons. Sloane-Wheeler Corp. v. Odiseos, 154 Conn. 705, 707, 226 A.2d 508 (1967). Where a plaintiff seeks both types of relief, the trial court may rule on the request for an injunction even if the plaintiffs request for a declaratory judgment must be rejected because the plaintiff failed to comply with the Practice Book requirements. Manley v. Pfeiffer, supra, 544-45.4 In other words, the defects in a plaintiffs request for a declaratory judgment do not deprive the court of its authority or its jurisdiction to rule on his or her request for equitable relief.
In order for the majority to reverse the trial court without reaching the merits of this case, therefore, it is not sufficient to show merely that the trial court ruled on the issue of the declaratory judgment. The majority must also demonstrate that the trial court did not rule on the plaintiffs’ request for injunctive relief. This the majority cannot do. The pleadings, the procedural history of this case, and the trial court’s memorandum of *40decision all indicate that the plaintiffs’ requests for injunctions were before the trial court and that the trial court predicated its ruling only on them.5
First, there is nothing in the complaint or in the prayers for relief that would narrow the plaintiffs’ claims solely to a request for a declaratory judgment. On the contrary, the complaint makes perfectly clear that the plaintiffs sought primarily equitable relief, rather than a declaratory judgment. As I previously indicated, three paragraphs in the prayer for relief requested the court to grant “[a]n injunction, both temporary and permanent,” to restrain the defendants in the use of their property. The plaintiffs’ decision to amend their complaint to include a request for declaratory judgment does not alter the fact that the complaint sought primarily injunctive relief.
*41Second, the trial court previously had granted the plaintiffs’ motion for a temporary injunction. The issue of whether to convert that temporary injunction into a permanent one therefore was ripe for review and before the court.
Third, the trial court’s own memorandum of decision and the judgment file indicate that the court was deciding the issue of injunctive relief. On the first page of its memorandum of decision, the trial court stated that it understood the central issue to be whether provisions in the deeds of the defendants are “void and subject to injunction by the court.” (Emphasis added.) Indeed, the trial court never once mentioned declaratory relief or declaratory judgment or used any language that can be connected even tangentially to the grant or denial of a declaratory judgment. Furthermore, one of the principal cases relied on by the trial court involved a property owner who sought injunctive relief rather than a declaratory judgment. See Contegni v. Payne, 18 Conn. App. 47, 557 A.2d 122, cert. denied, 211 Conn. 806, 559 A.2d 1140 (1989). Finally, the judgment file indicates that the trial court had ruled on an “action, by writ and complaint claiming damages and injunctive relief, and later a declaratory judgment . . . .” (Emphasis added.) Importantly, neither the plaintiffs nor the defendants claim that the trial court limited its ruling to the request for a declaratory judgment.6
Given these undisputed facts, the majority cannot rationally conclude that the trial court’s decision did not concern the plaintiffs’ request for injunctive relief. Furthermore, even if the trial court’s decision can be *42construed as denying both injunctive and declaratory relief, we would still have jurisdiction to determine the validity of the trial court’s denial of the injunctive relief. Accordingly, the majority cannot simply remand this case to the trial court without first reaching the merits of that court’s decision and ruling on the substantive issues, which have been fully briefed by the parties.
Finally, the majority’s veiled suggestion that the notice requirements of Practice Book § 390 (d) apply “with equal force to the plaintiffs’ claim for injunctive relief” muddles not only the remand in this case, but also the state of the law on the proper means to enforce restrictive covenants.7 The plaintiffs in such a case would, on remand, simply withdraw their request for a declaratory judgment and then, if the parties agreed, the appeal could be refiled. See Serrani v. Board of Ethics, 225 Conn. 305, 310-14, 622 A.2d 1009 (1993) (Berdon, J., dissenting).8 The majority’s comments, however, greatly confuse the issue. If the majority is now layering a notice requirement on an action brought for injunctive relief, the opinion should say so. If the majority is overruling Hartford Electric Light Co. v. Levitz, supra, 173 Conn. 15, in which this court held that a property owner may enforce a restrictive covenant by seeking an injunction, the opinion should say so. If the majority is overruling Manley v. Pfeiffer, supra, 176 Conn. 540, in which this court held that a trial court may rule on a request for an injunction even *43if the plaintiff:’s request for a declaratory judgment fails for want of proper notice to interested parties, the opinion should say so.9 Finally, if the majority is now holding that, when more than one property owner is affected, the validity of a restrictive covenant can be determined only by a declaratory judgment, the opinion should say so. This court has an obligation to the practicing attorneys in this state to explain what the law is when we have an issue squarely before us.
Accordingly, I would reach the substantive issues in this case. I, therefore, respectfully dissent.

 Practice Book § 390 provides: “The court will not render declaratory judgments upon the complaint of any person: (a) unless he has an interest, legal or equitable, by reason of danger of loss or of uncertainty as to his rights or other jural relations; or (b) unless there is an actual bona fide and substantial question or issue in dispute or substantial uncertainty of legal relations which requires settlement between the parties; or (c) where the court shall be of the opinion that the parties should be left to seek redress by'some other form of procedure; or (d) unless all persons having an interest in the subject matter of the complaint are parties to the action or have reasonable notice thereof.”


 The plaintiffs’ final amended prayer for relief provides as follows:
“WHEREFORE, the Plaintiffs claim:
“1. Monetary damages.
“2. Attorneys fees and costs for the bringing of this action.
“3. Punitive damages in Counts Second, Fourth and Sixth.
“4. An injunction, both temporary and permanent, restraining the Defendants and their agents, servants, employees and other acting under their direction and authority from any further development of existing structure on their property in violation of the deed restrictions and covenants.
“5. An injunction, both temporary and permanent, restraining the Defendants and their agents, servants, employees and others acting under their direction and authority from constructing any other building or structure on their property in violation of the deed restrictions and covenants.
“6. An injunction, both temporary and permanent, restraining the Defendants and their agents, servants, employe[e]s and others acting under their direction and authority from subdividing said property in violation of the deed restrictions and covenants.

“[7.] A declaratory judgment determining whether or not additional residency can he constructed on the subject property, which is shown as Lot 1 in Section E on the Map and Plot recorded in Map Book 3, Page 1 of the Naugatuck Land Records. (See Exhibit A).

“[8.] The amount of money damages claimed exclusive of interest and costs is not less than Fifteen Thousand and 00/100 ($15,000.00) Dollars.” (Emphasis added.)


 See footnote 1 for the text of Practice Book § 390.


 The opinion of this court in Manley v. Pfeiffer, supra, 176 Conn. 540, does not make clear that the plaintiff had sought both injunctive relief and declaratory relief. The opinion correctly notes that the trial court had denied the declaratory judgment “on the ground that the parties had failed to join all persons having an interest in the subject matter of the suit . . . .” (Emphasis added.) Id., 543. The opinion, however, also seems to suggest that only the defendants had sought the declaratory judgment. Id., 541.
The record in that case, however, removes any doubt that the plaintiff, as well as the defendants, had sought both injunctive relief and declaratory relief. In her pleadings, the plaintiff stated that she “joins in seeking a declaratory judgment and asks that the Court enter judgment declaring that she has the right to use the so called easement area of her land.” Manley v. Pfeiffer, Conn. Supreme Court Records & Briefs, Nov. Term, 1978, Pt. 2, Record, p. 14. The decision of the trial court, moreover, stated that “[b]oth parties seek a declaratory judgment as to their rights and legal relations with respect to the permanent exclusive easement parcel of land.” Id., p. 15.


 The majority’s reliance on Sloane-Wheeler Corp. v. Odiseos, supra, 154 Conn. 707, is misplaced. Although the complaint in that case included requests for both declaratory relief and injunctive relief, the trial court clearly granted solely a declaratory judgment as follows:
“1. Judgment may enter for the plaintiff Sloane-Wheeler Corporation relieving its property located in Greenwich and identified as lots 9,10,11 on a development map entitled ‘The Maples’ dated March 5,1906 and on file in the Town Clerk’s office in Greenwich, numbered Map 268, from all restrictive covenants attached to or imposed upon its lots.
“2. Judgment may enter for the plaintiff Byfield Holmes, Inc. relieving its property identified as the northeast one half of lot #22 on said map of ‘The Maples’ from all restrictive covenants attached to or imposed upon the lot.
“8. Judgment may enter for the plaintiff Preferred Properties Incorporated relieving its property identified as lot #23 on said map of ‘The Maples’ from all restrictive covenants attached to or imposed upon its lot.
“4. Judgment may enter for the plaintiff Dorothy M. Lindstedt relieving her property identified as the south one half of Lot No. 13, and all of Lot No. 14 on said map of ‘The Maples’ from all restrictive covenants attached to or imposed upon the lots.” Sloane-Wheeler Corp. v. Odiseos, Conn. Supreme Court Records & Briefs, Nov. Term, 1966, Record, p. 19. The trial court’s decision on the declaratory judgment, therefore, was the only issue before this court. Because the plaintiff had failed to provide notice to all interested parties, we correctly held that this court did not have subject matter jurisdiction.


 Indeed, neither the plaintiffs nor the defendants claim that the plaintiffs’ request for a declaratory judgment operated to deprive courts of subject matter jurisdiction over this case. Instead, this court raised the issue of subject matter jurisdiction for the first time when it asked the parties to file supplemental briefs on the issue. All parties, in fact, agree that we have jurisdiction and should decide this case on the merits.


 The majority contends that reaching the merits of the claim for injunctive relief would lead to a “multiplicity of litigation.” It is true, as the majority recognizes, that the trial court’s grant or denial of injunctive relief based upon the alleged restrictive covenants would not be res judicata for property owners who were not a party to this litigation. It is likely, however, that the parties now before the court are the only ones interested in the issue.


 Although this perfunctory act would satisfy the majority of the court, I am sure that the parties would be concerned about the additional delay and expense. Furthermore, dismissal of the appeal certainly does not advance the administration of justice.


 Footnote 10 of the court’s opinion, in which the majority contends that it is, in fact, overruling a portion of our holding in Manley, sets the stage for unusual distinctions among plaintiffs who seek various forms of judicial relief. The majority seems to suggest that if a plaintiff brings an action for an injunction to restrain a violation of a restrictive covenant and for a judgment declaring the rights of the parties with respect to the covenant, a court would not have jurisdiction to rule on the request for injunctive relief if the plaintiff had failed to satisfy the notice requirements for the declaratory judgment.
On the other hand, however, the majority does not dispute that a court has jurisdiction to rule on that same plaintiffs request for an injunction if it is contained in a complaint that does not also seek a declaratory judgment. Similarly, the majority does not dispute that a court has jurisdiction to rule on that same plaintiff’s request for an injunction if, before or after judgment, the plaintiff withdraws a request for a declaratory judgment.
I am unable to understand why a court would not have jurisdiction over the injunctive issue in all of these situations. After all, the particular elements that a plaintiff must prove in order to win an injunction are identical in each of the three situations. In each of the three situations the parties occupy exactly the same positions and carry exactly the same burdens. Finally, there is nothing in this case or in Manley to suggest, as the majority states, that the injunctive relief sought by the plaintiff “depend[ed] on a de facto declaratory judgment as to the rights of interested parties who have not been given proper notice.” Neither party argues this. Rather, this is simply a case where the court on its own has conjured a problem of subject matter jurisdiction that, in fact, does not exist.